Citation Nr: 9929633	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-02 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. chapter 35.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1945, and from May 1948 to April 1966.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO denied service 
connection for the cause of the veteran's death, and denied 
eligibility for DEA benefits.  During the appellant's 
February 1999 Board hearing, she argued that the veteran's 
death might also be related to radiation exposure during 
active service.  As this claim has not been considered by the 
RO, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died in February 1997 at the age of 72 years.
  
2.  The certificate of death lists chronic obstructive lung 
disease as the cause of the veteran's death.

3.  Prior to his death, the veteran had service connected 
disabilities from infected draining wound, right lower 
extremity, and residuals of gunshot wound, right leg, each 
rated as 20 percent disabling, and noncompensable service 
connected disabilities from residuals of fracture compound 
distal end and phalanx left thumb and from otitis externa, 
for a combined disability rating of 40 percent.

4.  All evidence necessary for an equitable disposition of 
the appellant's claim for service connection for the cause of 
the veteran's death has been developed.

5.  The preponderance of the competent medical evidence shows 
that none of the veteran's service connected disabilities was 
either the principal cause of his death or a contributory 
cause of death.

6.  The record contains no competent evidence that the 
veteran had a continuous respiratory ailment since active 
military service.

7.  The preponderance of the competent medical evidence shows 
that the veteran did not have a nicotine addiction during 
active military service.


CONCLUSIONS OF LAW

1.  The veteran's death was not causally related to his 
active service.  38 C.F.R. § 3.303(a) (1998).
 
2.  The preponderance of the evidence is against the 
appellant's claim for entitlement to DEA benefits.  
38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 3.807 (1998).

3.  Chronic obstructive lung disease is not proximately due 
to or the result of a service connected disability.  
38 U.S.C.A. §§ 5107, 7104 (West 1991); 38 C.F.R. § 3.310(a) 
(1998).

4.  The veteran's service connected disabilities did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 5107, 7104 (West 1991); 
38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The evidence 
from a February 1997 death certificate shows that the veteran 
died from chronic obstructive lung disease, which satisfies 
the requirement of a current disability.  See Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).  As evidence of an inservice 
disease or injury, the record includes testimony from the 
appellant that the veteran smoked cigarettes during active 
service and that he was addicted to nicotine.  Furthermore, 
the appellant testified, in essence, that, in her opinion as 
a nurse, the veteran's lung disorder at the time of his death 
was possibly related to an addiction to nicotine that began 
while smoking cigarettes during service.  The Board finds 
that this evidence satisfies the elements of a well grounded 
claim according to Caluza.  

The appellant has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with the veteran's claims folder, 
are available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

As indicated above, the appellant essentially contends that 
the veteran's death, specifically his chronic obstructive 
lung disease, was caused by his addiction to nicotine from 
years of smoking in service, and for which service connection 
should be granted.  After a review of the evidence, however, 
the Board finds that her contentions are not supported by the 
record, and that, accordingly, her claim fails.

I.  Is the Medical Condition on the Death Certificate 
Service Connected?
       
The veteran died from chronic obstructive lung disease.  The 
appellant contends that the veteran's death from this 
respiratory condition was caused by years of cigarette 
smoking that began during active military service.  The Board 
finds that the preponderance of the evidence is against this 
claim.  The February 1997 emergency department report that 
details the veteran's condition and inpatient treatment 
immediately preceding his death reveals that he was admitted 
with shortness of breath, followed by respiratory arrest 
requiring cardiopulmonary resuscitation, and then degraded 
into ventricular fibrillation on multiple occasions.  Despite 
repeated attempts to increase his cardiac rate, the veteran 
died.  The final diagnoses were listed as cardiopulmonary 
arrest, respiratory arrest and chronic obstructive pulmonary 
disease.  The past medical history was noted as "[i]ncludes 
chronic obstructive pulmonary disease, bronchitis and cardiac 
dysrhythmia and coronary artery disease."   
           
The service medical records do not provide evidence of a 
pulmonary disability in service.  The Board also notes that 
the veteran's September 1966 VA examination, shortly after 
service separation, revealed that the veteran complained of a 
slight chronic dry cough for the past several years with 
occasional anterior chest pain.  Upon examination, the 
veteran's chest had normal expansion with both lungs resonant 
and breath sounds normal throughout both lungs.  The examiner 
detected no evidence of pulmonary disease.  Furthermore, the 
Board finds no evidence in the record of medical treatment of 
the veteran, for any condition, until 1990.  A narrative 
summary of VA inpatient treatment from August to September of 
1990 states that the veteran had severe chronic obstructive 
pulmonary disease with an 80 pack per year tobacco history 
and complained at that time of increased shortness of breath 
over the previous 24 hours.  The past medical history reports 
that the veteran's chronic obstructive pulmonary disease with 
cor pulmonale had existed for at least 5 years prior to the 
examination, with coronary artery disease existing for more 
than 6 years.  There is no evidence that the veteran's lung 
disease originated as far back as active service in 1966.                

Although there is no evidence of lung disease in service, the 
record clearly shows that the veteran smoked cigarettes while 
he was in service and for many years following service 
discharge.  The Board also recognizes that the appellant's 
argument regarding service connection for the veteran's fatal 
lung disease is essentially that the veteran began smoking in 
service, became addicted to nicotine, and continued to smoke 
until approximately 1988, when doctors advised him to stop 
smoking.  During her February 1999 Board hearing, the 
appellant not only described her husband's history of 
smoking, but also gave her opinion that she believed that the 
veteran was addicted to cigarettes ever since active duty and 
that this nicotine contributed to the veteran's death.  As 
previously mentioned, the evidence shows that the appellant 
is a retired nurse, and thus bases her opinion on both her 
observations of her husband over the years and her experience 
as a nurse.  Due in great part to this opinion by a medical 
professional, the Board felt it necessary to further 
investigate the issue of the onset of any nicotine addiction 
by the veteran.  Thus, the Board requested a review and 
assessment by a Veterans Health Administration (VHA) 
physician of this claimed cigarette smoking addiction.  This 
medical review was provided by the chief of a VA Medical 
Center Substance Abuse Treatment Section within the 
Psychiatry Service, who is also a Medical School Associate 
Professor of Psychiatry and has researched addictions and 
provided clinical treatment for such problems for many years.      

While the Board considers the appellant's opinion to be 
probative of the purported onset of the veteran's nicotine 
addiction, the Board finds that her statements are not 
persuasive regarding a possible connection between inservice 
use of tobacco and chronic obstructive lung disease.  The 
Board finds that the May 1999 opinion specifically addresses 
the issue regarding evidence of an inservice nicotine 
addiction, which is critical to the appellant's claim.  The 
doctor reviewed the claims file, with particular emphasis on 
whether the veteran's nicotine use during service satisfied 
the substance abuse dependence criteria from the  Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition (DSM-
IV).  The doctor noted the absence of any documentation of 
signs of nicotine addiction during active service.  He 
emphasized that although the evidence supports the fact that 
the veteran became addicted to cigarette smoking, as the 
addiction is defined in the DSM-IV, there is insufficient 
evidence to suggest that the veteran's inservice smoking 
amounted to nicotine addiction as opposed to mere use of 
nicotine during service.  

The Board finds that this medical opinion, specifically 
addressing the veteran's respiratory and smoking history, 
refutes the appellant's argument in her Board hearing and 
statements submitted to VA regarding the veteran's history of 
nicotine addiction.  In the Board's opinion, the definitive 
conclusions of the VA examiner are more probative of the 
veteran's alleged nicotine addiction, than the more 
speculative opinions provided by the appellant herself.  As 
the veteran's representative points out during the February 
1999 Board hearing, the appellant's testimony, while based in 
part on her professional experience as a nurse, was based 
more on her status as the wife of a deceased veteran.  The 
appellant made no professional assessment of the veteran's 
purported nicotine addiction in relation to the criteria set 
forth in the DSM-IV.  There is also no evidence of the 
appellant's areas of medical expertise or her medical basis 
for her opinion regarding the veteran's addiction.  Although 
the Board does not discredit the appellant's opinion, the 
Board finds that it is outweighed by the May 1999 opinion.  
In particular, the Board gives more weight to this opinion 
due to Dr. O'Connor's specific experience and expertise in 
the field of addiction, and his detailed analysis of the 
diagnostic criteria in light of the evidence of record.  The 
Board thus concludes that the weight of the evidence is 
against any causal connection between the obstructive lung 
condition and an inservice nicotine addiction.  Despite the 
appellant's assertions that such a relationship exists, the 
Board finds that the more probative evidence was supplied by 
the VHA physician.  Thus, the Board must conclude that the 
veteran's chronic obstructive lung disease is not service 
connected.                

II.  Were the Service Connected Disabilities the Cause of 
Death?

Even though the condition listed on the veteran's death 
certificate is determined not to be service connected, the 
cause of the veteran's death may still be service connected 
if a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a) (1998).  For a service connected 
disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 3.312(b) (West 1991).  For a service connected 
disability to be a contributory cause of death, that 
disability must contribute substantially or materially to the 
death; that it combined to cause death; that it aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (1998).  See Harvey v. Brown, 6 Vet. App. 390 
(1994).  A service connected disability may be a contributory 
cause of death if it results in debilitating effects and 
general impairment of health to the extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3) (1998).  A service connected 
disability may be a contributory cause of death if it 
affected a vital organ and was of itself of a progressive or 
debilitating nature and was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. 
§ 3.312(c)(4) (1998).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
received careful consideration as a contributory cause of 
death, the primary cause being unrelated, for the viewpoint 
of whether there were resulting debilitating effects and 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3) (1998).  A service connected disability may be 
a contributory cause of death if it affected a vital organ 
and was of itself of a progressive or debilitating nature and 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4) (1998).

At the time of his death, the veteran had service connected 
disabilities from infected draining wound, right lower 
extremity, and residuals of gunshot wound, right leg, each 
rated as 20 percent disabling, and noncompensable service 
connected disabilities from residuals of fracture compound 
distal end and phalanx left thumb and from otitis externa, 
for a combined disability rating of 40 percent.  In reviewing 
the record, the Board does not find any medical evidence that 
any of these service connected disabilities caused or 
contributed to the cause of his death.  As these disabilities 
affected his extremities and his ears, they clearly were not 
the principal cause of death.  Furthermore, there is no 
evidence that these disabilities affected a vital organ or 
vital bodily function, namely the lungs.  The evidence shows 
that the veteran did not have a pulmonary problem at the time 
of his September 1966 VA examination.  The fact that the 
veteran's compensable disabilities relate to musculoskeletal 
conditions and not an internal medical condition weighs 
heavily in the Board's decision.  There is simply no evidence 
of any correlation between these disabilities and the 
veteran's fatal lung disease.  Thus, the Board finds that 
these disabilities did not contribute to the veteran's death 
due to chronic obstructive lung disease.  See 38 C.F.R. 
§ 3.312(c)(3) (1998). 

The preponderance of the competent medical evidence in the 
veteran's claims file indicates that his chronic obstructive 
lung disease was not related to his active service.  Further, 
the record does not indicate that the aforementioned service 
connected disabilities contributed, either principally or 
substantially, to the veteran's death.  Therefore, the Board 
concludes that the claim for service connection for cause of 
death is not satisfied.  38 C.F.R. § 3.303(d) (1998).

III.  Entitlement to DEA Benefits.

The appellant also claims entitlement to DEA benefits.  For 
the purposes of Dependents' Educational Assistance under 
Chapter 35, 38 U.S.C.A., basic eligibility exists if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 C.F.R. § 3.807(a) (1998).  In this case, the issue of 
entitlement to DEA depends on whether the veteran died as a 
result of a service connected disability.  As the appellant's 
claim for service connection for the cause of the veteran's 
death is, by this decision, denied, entitlement to DEA is 
also denied.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. 
§ 3.807 (1998).       


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA benefits is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

